McCurdy, J.
We perceive little difficulty in disposing of the question raised in this case.
The bill of the petitioner sets out his interest in certain patents, avers that the respondents are liable to pay him a certain share of the tariffs which are due from them in consequence of their license, and prays an account. At the commencement of the suit he had the sole interest and was the proper person to bring it. He subsequently assigned his interest to one Lester.
*470The respondents assume that the transfer was an absolute sale and a final conveyance, divesting him forever of all right and title, legal or equitable, in the property assigned, as in the case of an endorsement of a negotiable note. But we think this is evidently a mistaken view. The assignment was made in trust for the interests and purposes specified, and no others. These were the payment of particular debts and bonds for the benefit of the assignor, and a discharge of claims and attachments against him, and then a return of the surplus of the property to himself. He gives the assignee an express letter of attorney authorizing him to manage the property placed in his possession, to receive the income, to pledge it for loans, sell it, render his account and pay to him the balance. In equity the assignee was a mere trustee for the benefit of the petitioner and his creditors and without any personal interest. He differed from an ordinary agent or attorney in this, that his authority to dispose of the property and pay the debts was absolute and irrevocable.
The balance belonging to the petitioner in-the hands of this agent may amount to many thousands of dollars. He has an interest in making it as large as possible, and of course an interest in the sums to be recovered from the respondents in this suit. It is not improper therefore that he should remain a party to it.
It is very certain' however that Lester should be made a party also. “ It is necessary that all persons should be made parties who are either legally or beneficially interested in the subject matter or result of the suit. All trustees or their representatives must be made parties.” 2 Swift Dig., 225. The proper mode is for the assignee to come in or be cited in. “ By the rules of practice in this state a bill in equity is never dismissed for want of parties, but may be continued to bring them in.” 2 Swift Dig., 224. When the complainant after the commencement of the suit makes an assignment of his interest under the insolvent laws or otherwise, the assignee must be made a party before the suit can be further proceeded in. Sedgwick v. Cleveland, 7 Paige, 287.
*471We advise that opportunity he given to the trustee to come in or be cited in, and that upon failure the petition be dismissed.
In this opinion the other judges concurred.